DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 18 and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3 and 4 of U.S. Patent No. 11,009,833. Although the claims at issue are not identical, they are not patentably distinct from each other because each and every limitation claimed in the instant application is taught by the patent claims.  Claim 1 is taught by patent claim 1.  Claim 18 is taught by patent claim 3.  Claim 19 is taught by patent claim 4.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 7, 8, and 15-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Plancon, US 2004/0233788.
Regarding claim 1, Plancon discloses an electronic device comprising:
at least one analog information indicator (Fig 5, hands 18-26);
a digital display ([0113] LCD panels 43) for displaying at least one of information and image(s); a controller (100), coupled to the at least one analog information indicator and for controlling the positioning of the at least one of information and image(s) on the digital display to simulate interaction (interpreted here to mean that the analog indicators point to digital items on the screen, thus positioning matters) between the at least one of information and image(s) displayable on the digital display and the at least one analog information indicator.
Regarding claim 7, Plancon discloses at least a second analog information indicator (Fig 5, hands 18-26); and wherein the controller (100) controls the positioning of the at least one of information and image(s) on the digital display to simulate interaction (interpreted here to mean that the analog indicators point to digital items on the screen, this positioning matters) of the at least one of information and image(s) displayable on the digital display with the at least two analog information indicators.
Regarding claim 8, Plancon discloses the controller simulates physical interaction (the hands move in real time to adjust to the digital display changing, [0122]-[0123]) of a plurality of images by the positioning of the at least one of information and image(s) displayable on the digital display with the at least one analog information indicator (Figures 8-10).
Regarding claims 15 and 16, Plancon discloses at least one actuation mechanism, coupled to the at least one analog information indicator, for rotating the at least one analog information indicator in at least one of a clockwise and counterclockwise direction; and wherein the controller controls the at least one actuation mechanism (Figure 5).
Regarding claim 17, Plancon discloses a micro-electromechanical system (MEMS) driving arrangement coupled to the at least one analog information indicator [0135]-[0140], wherein the micro-electromechanical system (MEMS) driving arrangement comprises a driven wheel (63c) and a driving actuation assembly (63) for causing rotation of the driven wheel; and wherein the controller (100) controls the rotation of the micro-electromechanical system (MEMS) driving arrangement.
Regarding claims 18 and 19, Plancon discloses the device is a wearable timepiece (abstract and Fig 1).
Regarding claim 20, Plancon discloses a method of displaying at least one of information and an image(s) on a digital display of an electronic device, wherein the electronic device comprises at least one analog information indicator (Fig 5, hands 18-26); a digital display ([0113] LCD panels 43) for displaying the at least one of information and image(s); and a controller (100), coupled to the at least one analog information indicator and for controlling the positioning of the at least one of information and image(s) on the digital display to simulate interaction between the at least one of information and image(s) displayable on the digital display and the at least one analog information indicator (interpreted here to mean that the analog indicators point to digital items on the screen, thus positioning matters), wherein the method comprises the steps of:
displaying the at least one of information and image(s) on the digital display;
moving the at least one of information and/or an image(s) on the digital display; and simulating interaction of the at least one information and image(s) displayed on the digital display with the at least one analog information indicator (the hands move in real time to adjust to the digital display changing, [0122]-[0123]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-13, 32 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Plancon in view of Comeau, US 2012/0113766.
Regarding claim 11, Plancon does not explicitly disclose the controller causes a simulated enlarging and/or growing of the at least one of information and image(s) about the at least one analog information indicator.
Comeau discloses a timepiece that is a time varying curve such that upon movement of the hands the curve appears to grow (abstract and Figure 4).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the digital displays of Plancon to simulate enlarging or growing image to present a unique representation of the passage of time.
Regarding claim 12, Plancon does not explicitly disclose filling an angle between the analog indicators.
Comeau discloses a timepiece that fills an angle between the two watch hands (abstract and figure 3 and 4).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the digital displays of Plancon to fill an angle between the hands for the purpose of creating a distinctive shape capable of indicating the time.
Regarding claim 13, Plancon and Comeau disclose a movement of at least one of the first and second analog information indicators form an angle therebetween different from the first angle, and wherein the at least one of information and image(s) fill a region between the first and second analog information indicators (Comeau shows the fill is a time varying curve so it fills upon movement of the hands, see abstract).
Regarding claim 32, Plancon and Comeau disclose simulating an enlarging and/or growing of the at least one of information and image(s) about the at least one analog information indicator (Comeau shows a time varying curve such that upon movement of the hands the curve appears to grow, see abstract and Figure 4).
Regarding claim 33, Plancon and Comeau disclose at least a second analog indicator and a positioning of the first and second analog information indicators form a first angle therebetween (Comeau Fig 4), and wherein the method comprises the step of filling a region between the first and second analog information indicators with the at least one of information and image(s).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON COLLINS whose telephone number is (571)270-3994.  The examiner can normally be reached on 9:30 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy Johnson can be reached on (571) 272-2238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JASON M COLLINS/Examiner, Art Unit 2844                                                                                                                                                                                                        
/EDWIN A. LEON/Primary Examiner, Art Unit 2833